     Case 1:20-cv-06368-GHW Document 50 Filed 10/05/20 Page 1 of 4




                    UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF NEW YORK

MCGRAW HILL LLC, BEDFORD, FREEMAN &
WORTH PUBLISHING GROUP, LLC d/b/a
MACMILLAN LEARNING, CENGAGE
LEARNING, INC., ELSEVIER INC., and
PEARSON EDUCATION, INC.,                Civil Action No. 20-cv-6368-GHW

          Plaintiffs,

    V.


DOES 1 - 63 d/b/a I STEBOOKS.COM,
AONIE.CLUB, AQUICKSHOP.ONLINE,
ATISO.CLUB, BIGDADYSTORES.COM,
BOOKSCHEAP.ORG,
BOOKSPERSONALLY.COM,
CAPOSEL.MYSHOPIFY.COM, CCBOOKS.ORG,
COLLEGE2BOOK.COM,
DERORA.ONKINGSHOP.COM,
DIGITALBOOK4YOU.COM,
DIGITALBOOKDRIVE.COM, DUMANUS.COM,
EBOOK4MART.COM, EBOOKALL.STORE,
EBOOKANDLIFE.COM, EBOOK-MALL.COM,
EBOOKMAR.COM, EBOOKSMODA.COM,
EBOOKSSHELF .COM, EBOOKSSTUFF.CO,
EBOOKTESTBANK.COM, EBOOKTHINGS.NET,
EBOOKTODAY.NET, EBOOKTODAY.STORE,
EBOOKUS.STORE, EBOOKVIP.STORE,
ENENT.MYSHOPIFY.COM,
EVELYN.ONKINGSHOP.COM,
FALCOUS.MYSHOPIFY.COM, GENTER.STORE,
GETXT.NET, GILDANVIETNAM.COM,
GOLDENBUUKS.MYSHOPIFY.COM,
GRUTINA.SHOP, GUZGUZ.CLUB,
IBOOKSTOREHUB.COM, !CONOVER.COM,
INTELLIGENTLEARNERCLUB.COM,
LLERSAND.XYZ, MEGAEBOOKS.INFO,
MONONUS.COM, MOSAC.CLUB,
MUTRIM.MYSHOPIFY.COM,
MYMOMOXSTORE.MYSHOPIFY.COM,
NGHIGIFT.COM, PDF4COLLEGES.COM,
PDF4SCHOOL.COM, PENNYMAC.CLUB,
PIXAREBOOK.STORE,
RELIABLEOUTLETS.COM, RUZSSOS.XYZ,
     Case 1:20-cv-06368-GHW Document 50 Filed 10/05/20 Page 2 of 4




SEKO.CLUB, STDBOOKS.COM,
SUGISE.MYSHOPIFY.COM,
UNIBOOKMASTER.COM, VITALEBOOK.NET,
VITALEBOOK.STORE, WEBBOOK.STORE,
WEYCO.CLUB, ZBOOKLIFE.COM, and
ZSTAPLESS.COM,

                  Defendants.

                          DECLARATION OF STEVEN ROSENTHAL

          I, STEVEN ROSENTHAL, hereby declare, pursuant to 28 U.S.C. § 1746, as follows:

          1.      I am employed by McGraw Hill LLC ("McGraw Hill"), as the Senior Director,

Anti-Piracy and Web Security. I have worked for McGraw Hill and its predecessor since October

2014. Among other responsibilities, I focus on enforcement of McGraw Hill's intellectual

prope1ty rights, including the protection of its copyrights and trademarks in connection with online

piracy matters.

     2. I submit this declaration in support of Plaintiffs' Motion for a Supplemental Preliminary

Injunction in the above-captioned case. Information contained herein also supports Plaintiffs'

concurrently filed Motion to Amend the Complaint. I have knowledge of the facts stated herein

based on personal knowledge and my review of the documents, files, websites, and other items

referenced herein. If called upon to do so, I am able to testify competently to the matters as stated

herein.

          3.      McGraw Hill is a renowned publisher of educational books and multimedia

materials in many subject areas for the higher education and high school level, with deep historic

roots. McGraw Hill publishes under many distinguished and well-known imprints, including

Irwin, Lange, and McGraw-Hill Higher Education, among others. A list of McGraw Hill's

imprints relevant to its claims in this matter is provided on Exhibit B to the proposed Amended

Complaint.



                                                 2
       Case 1:20-cv-06368-GHW Document 50 Filed 10/05/20 Page 3 of 4




       4.      McGraw Hill owns or controls the copyrights in each of the McGraw Hill textbooks

listed on Exhibit C to the proposed Amended Complaint ("McGraw Hill's Books" or "Books").

McGraw Hill's Books are protected by copyright registrations issued by the United States

Copyright Office to McGraw Hill under the names of its imprints, as set forth on Exhibit C to the

proposed Amended Complaint.

        5.     McGraw Hill also owns or is the exclusive licensee of the registered trademarks

listed on Exhibit D to the proposed Amended Complaint ("McGraw Hill Marks" or "Marks").

McGraw Hill or its predecessors or affiliates registered the Marks on the Principal Register of the

United States Patent and Trademark Office.

       6.      McGraw Hill has not granted any license, pennission, authorization, or consent to

the Defendants in this action or the infringing sites they operate to reproduce or distribute digital

copies of McGraw Hill's textbooks or copyrighted works or to use in any way reproductions of

McGraw Hill's trademarks.

       7.      As set f01th in a previous declaration I submitted in this case, at McGraw Hill's

request, Dan Seymour of Oppenheim + Zebrak, LLP and a team working under his supervision

made purchases of digital copies of McGraw Hill's Books from infringing sites operated by ce1tain

Defendants, as identified in Plaintiffs' original Complaint. See Rosenthal Deel., ECF No. 16 ,i 10;

Compl., ECF No. 10, at 3 & Bxs. B & C. I confinned that such files are infringing. See id. Since

the filing of the original Complaint, McGraw Hill has discovered still more infringing sites

operated by ce1tain Defendants, as set f011h in the Motion for a Supplemental Preliminary

Injunction. Again, at McGraw Hill's request, Mr. Seymour and a team working under his

supervision made purchases of copies of certain Books from these additional infringing sites or,

where a purchase was not completed, collected evidence of listings for certain Books on the

sites. See Proposed Am. Compl. Ex. C. As before, I reviewed and confirmed that such purchased

and downloaded files are pirated copies of the relevant Books, which, in some instances, bear




                                                 3
    Case 1:20-cv-06368-GHW Document 50 Filed 10/05/20 Page 4 of 4




unauthorized reproductions of the relevant Marks. In addition, I reviewed the listings and

confinned that the Defendants have offered to sell pirated copies of the relevant Books and, in

some cases, the listings included unauthorized reproductions of the relevant Marks. See

Proposed Am. Comp1. Exs. C. & D.


I declare under penalty of perjury that the foregoing is true and conect.




                                                                STEVEN ROSENTHAL


Executed on this 29th day of September 2020.




                                                 4
